DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted/amended claims 7,10,22-25 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 7/10 is still drawn to a patentably distinct linkage assembly, and new claims 22 and 23-25 claim separate distinct subject matter of a dresser and load/unload stations, respectively.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7,10,22-25 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, 21,26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, the terms ‘the platen’ and ‘the second platen’ are confusing.  ‘the platen’ should be identified as a ‘first platen’ so that the terms can be ‘first platen’ and ‘second platen.’
Claim 14, the phrase ‘opposing sides of the platen’ is unclear.  The platen as described only has one side used for processing. ‘Opposing sides’ means that the opposite sides of the disk/platen are processing surfaces.  It is believed that ‘opposing sides’ is meant to recite that the carriers are process on different sections/portions/areas of the platen on the ‘same side.’
Claims 21 and 26 are redundant and unclear.  Claim 1 specifically recites that the substrates are processed at the ‘same time’ on the same platen. Claims 21 and 26 now recite processing at different times.  This is unclear and contradictory of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14,17-19 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Togawa-6447385.
14. (Currently Amended) A chemical mechanical planarization apparatus 30, at least a first substrate carrier head system WC1-1 and a second substrate carrier head system WC1-2, each carrier head system comprising: a support 22/33, wherein an axis of rotation extends through the support 22/33; at least one elongated member 11 comprising a first portion and a second portion opposed to the first portion Fig 1,4, wherein the first portion is configured to rotatably connect to the support 22/33 and pivot the elongated member 11 about the axis of rotation relative to the support through an angle of rotation; and [[a]] at least one carrier head WC1-1,2 configured to connect to the second portion and to hold and process a substrate w; and simultaneously process a first substrate held by the first carrier head system and a second substrate held by the second carrier head system on the platen (columns 2-3; col5, lines 43-60) .  
17. (Original) The apparatus of Claim 14, further comprising: a controller configured to cause the first carrier head system to move a first substrate from a first position for performing a first process on the first substrate on a first platen to a second position for performing a second process on a second substrate on a second platen (col 19,lines 21-32).  
18. (Original) The apparatus of Claim 17, wherein the first and second processes are different (col 19, line 25).  
19. (Original) The apparatus of Claim 14, further comprising: a controller configured to place the first substrate carrier head system in an offline state while the second substrate carrier head system remains in a processing state (columns 2-3; col5, lines 43-60).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-6,9,15,16,21,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togawa-6447385, alone.

Togawa discloses 1. (Currently Amended) A chemical mechanical planarization system 30, comprising: a first substrate carrier head system WC1-1, comprising (col 5, lines 10-60): a first support 22/33, wherein [[an]] a first axis of rotation extends through the first support; a first elongated member 11 comprising a first portion and a second portion opposed to the first portion (Figs 1,4), wherein the first portion is configured to rotatably connect to the first support 22/33 and pivot the elongated member 11 about the first axis of rotation relative to the first support 22/33 through an angle of rotation (Figs 1,4); and a first carrier head WC1-1 configured to connect to the second portion and to hold and process a substrate W; a second substrate carrier head system WC1-2, comprising: a second support 22/33, wherein a second axis of rotation extends through the second support 22/33; a second elongated member 11 configured to rotatably connect to the second support 22/33 and pivot the second elongated member 11 about the second axis of rotation; and a second carrier head WC1-2 configured to connect to the second portion and to hold and process a second substrate W; and a platen TT1 configured to polish a surface of each of the first and second substrates W, wherein the first carrier head WC1-1 and the second carrier head WC1-2 are configured to polish the first substrate and the second substrate W on the platen at the same time (columns 2-3; col5, lines 43-60).  
Regarding claims 1,2,15,16 Togawa does not disclose the pivot angle being about 270 degrees in a single direction. However, the exact angle amount necessary from loader to platen is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.  In other words, the position of the wafer loader/unloader and platen would dictate the number of degrees necessary for the arm to pivot through and therefore pivoting 270 degrees would be an obvious design expedient if the positon of the elements deemed it necessary and the amount of pivot and unrestricted moevment would be obvious to one of ordinary skill in the art. 
Togawa further discloses 4. (Currently Amended) The system of Claim 1, further comprising: a second platen TT2; and a controller configured to cause the first carrier head WC1-1 to move the first substrate from a first position allowing a first process to be performed on the first substrate W on a first platen TT1, to a second position (via P1-1,2 and P2-1,2, RB3,4) allowing a second process to be performed on the first substrate on [[a]] the second platen TT2 (col 19, lines 21-32).  
5. (Original) The system of Claim 4, wherein the first and second processes are different (col 19, lines 21-32).  
6. (Original) The system of Claim 5, wherein the first process is a bulk removal process and the second process is a fine removal process (col 19, lines 21-32).  
9. (Withdrawn and Currently Amended) The system of Claim 1at least one of the first carrier head and the second carrier head is configured to provide pressure against a substrate to allow the substrate to be processed by a platen (col 5, line 21).  
21. (New) The system of Claim 1, wherein the first carrier head and the second carrier head are further configured to stagger processing of the first substrate and the second substrate such that the first substrate is processed for a first length of time before beginning processing of the second substrate (columns 2-3; col5, lines 43-60).  
26. (New) The system of Claim 1, wherein the first carrier head and the second carrier head are further configured to polish the first substrate and the second substrate on the platen at different times (columns 2-3; col5, lines 43-60).   

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togawa in view of Laursen-2002/0098777
Togawa teaches the invention as detailed above re claim 1, but does not teach the carrier head having a membrane configured to be pressurized, to allow a substrate to contact and be processed by a polishing pad on a platen. However, Laursen teaches a wafer polishing carrier head 301 having a membrane 314 for allowing regulated pressure within membrane plenums 303 to press wafer against polishing pad for uniform polishing [0042],
Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the carrier of Togawa with a membrane, as taught by Laursen, in order to regulate pressure of wafer against polishing pad for enhanced and uniform polishing.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togawa in view of Pallinti-6439981.
Togawa discloses the invention as detailed above re claim 19, but does not disclose wherein the controller is configured to cause the first or second carrier head system to replace a polishing pad of the at least one platen. However, Paliinti teaches a pivot arm 114 of a polishing system having the ability to pick up or drop off a polishing pad 22,26 having platens 56,32, respectively (claim 7).
Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide Togawa with replaceable polishing pads, as taught by Laursen, in order to readily change pads when old pads wear out, for more efficient polishing.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7,9,10,14-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
July 31, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723